Citation Nr: 0524290	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1972.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim of 
entitlement to service connection for PTSD.  A Board hearing 
was held at the RO before the undersigned Veterans Law Judge 
in April 2005.  

For the reason set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Upon review of the record, the Board finds that additional 
evidentiary development concerning verification of the 
veteran's stressors is warranted.  In separate hearings 
before the RO and the Board, the veteran testified that while 
he was assigned to the 53rd signal battalion in Vietnam, his 
unit was subject to sniper fire while stationed at Lon Bien 
(Long Bihn), for the period April 1967 to June 1967.  While a 
June 2003 deferred rating decision directed the RO to request 
that the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to research this matter, the RO's June 
2003 letter to the USASCRUR does not include such a request.  
As a result, the USASCRUR did not research whether the 
veteran may have experienced sniper fire while stationed at 
Lon Bien (Long Bihn) from April 1967 to June 1967.  VA must 
make reasonable efforts to obtain such records in order to 
fully comply with the duty to assist the veteran under 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2004).

Accordingly, this case is REMANDED for the following actions:

1.  The Originating Agency should request that the 
USASCRUR research whether the veteran was subject 
to sniper fire while assigned to the 53rd Signal 
Battalion at Lon Bien (Long Binh), from April 1967 
to June 1967. 

2.  After this action has been completed, the 
Originating Agency should take adjudicatory action 
concerning whether the veteran is entitled to 
service connection for PTSD.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




